Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
 Claims 10-17 are cancelled.  Claims 1-9 and 18-24 are pending.  Claims 1-9 and 18-24 are examined herein.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
Applicant's arguments with respect to the 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to more appropriately address concerns from Applicant, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kunin (US 2010/0221245 A1; of record).
The instant claims are generally drawn to treating inflammation induced by P. acnes, including acne (related to claims 20 and 22), comprising administering meclizine (related to claims 1-9, 18, and 21) and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene (related to claims 19, 23, and 24).
Kunin discloses compositions and methods for the treatment of acne (i.e. inflammation from P. acnes; see, for example, the abstract and throughout the document) than comprises multiple active agents (see, for example, claim 1 and throughout the document) which can include meclizine (see, for example, [0018], and claims 8, 9, and 12), and erythromycin, benzoyl peroxide, tretinoin, and adapalene (see, for example, the claims, [0005], and throughout he document).  Kunin further teaches that meclizine can act in the capacity of anti-inflammatory and as an anti-histamine (see, for example, [0016] and claim 5), as well as in the capacity of an antioxidant (see, for example, claims 9 and 12).
Thus, Kunin teaches that meclizine was seen as a useful active agent for the treatment of acne, and that it could act in multiple capacities including as an anti-inflammatory agent. 
Kunin does not specifically disclose the treatment of acne with meclizine and an additional active agent.
It would have been obvious to treat acne with meclizine and an additional active agent.
One of ordinary skill would have been motivated to treat acne with meclizine because Kunin teaches that meclizine was useful for the treatment of acne, and that it had several potentially useful roles in said treatment, including as an anti-inflammatory.  One of ordinary skill would have used the multiply-effective meclizine in a combination treatment of acne as a value-added active agent, and would have done so with a reasonable expectation of success in making an improved composition for the treatment of acne.
One of ordinary skill would have used a combination of active agents with meclizine and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene because the composition of Kunin requires several different actives, and is very clear that erythromycin, benzoyl peroxide, tretinoin, and adapalene are all of interest in the treatment of acne.  One of ordinary skill would have applied the teachings of Kunin, and would have made a composition of multiple active agents including meclizine and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene during the routine experimentation and optimization of the composition disclosed by Kunin, and would have done so with a reasonable expectation of success in making an improved treatment for acne.
Additionally, the use of meclizine in other capacities such as use as an antioxidant, as called out by the prior art, would have been obvious, and would have brought the instantly claimed patient population and the instantly claimed active principle together, thus making the claims obvious.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
While it would have been obvious to treat inflammation with meclizine, it would have also been obvious to use it as an antioxidant, which would have necessarily produced the instantly claimed result.

Response to Arguments
The Applicant argues “Kunin relates to topical compositions for the treatment of the skin and in particular for the treatment of acne. See Kunin, Paragraph [0008]. The compositions contain at least one anti-inflammatory agent. In some embodiments, the anti-inflammatory agent is an antihistaminic agent. Paragraph [0016] of Kunin cites a list of many possible antihistamines including meclizine. Said drug is not mentioned anywhere else in the application.”
It is not germane that the drug might be mentioned only once.  If said drug is mentioned in a capacity that would have informed the person of skill as to the utility, that is sufficient for an obviousness rationale.  Further, as stated in the prior Office action, it is discussed in several places:  for example, [0018], and claims 8, 9, and 12.  It is generally held that disclosure in a claim is a preferred embodiment.
The Applicant argues “There is nothing in Kunin that would have lead one of ordinary skill in the art to specifically select meclizine in particular out of the many agents cited to treat acne. Furthermore, Applicants wish to submit additional data detailed in the attached Declaration of Nicolas Dupin. See Declaration of Nicolas Dupin, ¶ 7.  These additional data demonstrate that well-known antihistaminic agents such as cinnarizine, homochlorocyclizine dihydrochloride, and cetirizine diydrochloride show little or no activity against acne induced by P.acnes (as assessed by inhibition of IL-8 production) in contrast to meclizine which inhibits the production of IL-8 at 86.5%.  On the basis of these results, it is stated that all antihistaminic agents do not have effective anti-inflammatory activity against acne induced by P.acnes. As such, one of ordinary skill in the art would not have had a reasonable expectation of success in selecting any antihistamine agent to treat acne. See, e.g., lnTouch Techs., Inc. v. Vgo Commc'ns, Inc., 751. F.3d 1327, 1347 (Fed. Cir. 2014) (noting that to succeed in showing obviousness, two things must be shown: that "a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention, and that the skilled artisan would have had a reasonable expectation of success in doing so.").”
This is not found persuasive.  As stated above, the disclosure of Kunin places meclizine as a preferred embodiment for multiple uses in the treatment of acne and acne-related issues.   “[T]he mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale.” See, e.g., Bayer Schering Pharma A.G. v. Barr Labs., Inc., 575 F.3d 1341,91 USPQ2d 1569 (Fed. Cir. 2009) and MPEP 2143(I)(E).  In the instant case the prior art discloses the manifold utility of meclizine in a closed group of a reasonable number of compounds.  Those of skill in the art understand that the pharmaceutical arts are unpredictable, and that a large amount of experimentation is both required and expected.  The limited number of preferred embodiments provided by Kunin would have not been seen as burdensome to assay/test.
With respect to the data provided, while this is both interesting and illuminating, it is not found persuasive.  The affidavit shows the effects of a few different antihistamines in an IL-8 assay, however it is both known in the art and shown in the instant disclosure that IL-8 is not the only proinflammatory cytokine, let alone the only important mediator of inflammation.  For example, the instant specification states that P. acnes is able to induce the production of the proinflammatory molecules IL-1 α/β, IL-8, IL-12, TNF-α, β-defensins, etc. (see, for example, pp. 3-4).  The affidavit and arguments do not clarify why IL-8 was chosen for said arguments, or why this would be compelling in the absence of the other inflammatory-response compounds.  Additionally, of the compounds argued all showed some level of success save one, which is well-beyond the requirements for a reasonable expectation of success.  While meclozine produced a higher effect, that does not diminish the fact that three of the four assayed produced a positive response.
Even if, arguendo, the other compounds did not show a response, it’s not clear that this would have somehow been seen as a negative.  As previously stated it is well-understood that the pharmaceutical arts are difficult and unpredictable, and require a large amount of experimentation to provide a low level of success.  This is the standard, and a success rate of one in four, as implied by the affidavit, is not considered to be unreasonably low.  This is particularly reasonable and acceptable considering that the method of testing is routine (e.g. assaying for interleukin response in keratinocytes).
With respect to the argument based on lnTouch Techs., Inc. v. Vgo Commc'ns, Inc., the cited passage is related to combinations of references, not to the specific teachings in a single reference (i.e. that antihistamines can be anti-inflammatories), so it is not clear how the Applicant is intending to apply it.  Further, in said case, the cited passage is immediately followed by “While an analysis of any teaching, suggestion, or motivation to combine elements from different prior art references is useful in an obviousness analysis, the overall inquiry must be expansive and flexible. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 415, 419, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007)”, which is applicable here.

Conclusion
 Claims 10-17 are cancelled.  Claims 1-9 and 18-24 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627